DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on August 11, 2020.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3, 5, 9, 14, 19 & 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6, 9, 10 & 17 of U.S. Patent No. 10,736,391 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,736,391 B2 and the instant patent application BOTH set forth: 
A bag comprising: an outer shell, a front panel, a rear panel, a top sidewall, a bottom sidewall, a first sidewall, a second sidewall, and a closure configured to move from an open position to a closed position, the closure extending along a length of the bag and being located in the top sidewall;
a pair of releasably secured straps positioned on the top sidewall; and
a plurality of loops sets wherein a first set of loops extend laterally in a first plane and a second set of loops extend laterally in a second plane, the first plane and the second plane extending parallel to each other, wherein the closure defines a third plane extending longitudinally and perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane;
wherein the pair of straps further include a strap adjuster configured to adjust a length of the straps;
wherein the top sidewall is configured to engage the back of a user during use as a backpack; 
wherein the bottom sidewall is more rigid than the top sidewall;
wherein the plurality of loops sets comprise nylon webbing;
a first loop opening, wherein the first loop opening is positioned parallel to the closure in the third plane; and
a second loop opening, wherein the second loop opening is positioned perpendicular to the closure in the third plane.

Claim Objections
Claim 5 is objected to because of the following informalities:  

replace Claim 5, line 1 with - - wherein the bottom sidewall is more rigid than the top sidewall. - -  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 13, lines 1 & 2 recites: “wherein the bag is configured to be submersible under water while keeping the contents in the bag "substantially" dry.”
substantially" is a relative term that is unclear what it encompasses and how dry would the contents in the bag have to be in order to be considered  "substantially" dry.

The term "substantially" in claim 18 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 18, lines 1 & 2 recites: “wherein the bag is configured to be submersible under water while keeping the contents in the bag "substantially" dry.”
The term "substantially" is a relative term that is unclear what it encompasses and how dry would the contents in the bag have to be in order to be considered "substantially" dry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 8 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia in view of (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf.
Regarding claim 1, Garcia discloses the outer shell, the front panel (13), the rear panel (14), the top sidewall, the bottom sidewall, the first sidewall (12), the second sidewall, and the closure (i.e. Zipper) configured to move from the open position to the closed position, the closure (i.e. Zipper) extending along the length of the bag (10) and being located in the top sidewall (See Figure 2); and the strap (39) positioned on the top sidewall (See Figure 2).
However, Garcia does not explicitly disclose the pair of releasably secured straps.
MacRae et al., teaches the pair of releasably secured straps positioned on the top sidewall (See Figures 1, 2, 3, 4, 5 & 6).

However, Garcia does not disclose the plurality of loops sets wherein the first set of loops extend laterally in the first plane and the second set of loops extend laterally in the second plane, the first plane and the second plane extending parallel to each other, wherein the closure defines the third plane extending longitudinally and perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane.
Westendorf teaches the plurality of loops sets (i.e. Left Front (14) / Rear (14) & Right Front (14) / Rear (14) in Figures 1 & 2) wherein the first set of loops (i.e. Left Front (14) / Rear (14) Figure 1) extend laterally in the first plane (i.e. Left Vertical Plane of (14) in Figure 1) and the second set of loops (i.e. Right Front (14) / Rear (14) in Figures 1 & 2) extend laterally in the second plane (i.e. Right Vertical Plane of (14) in Figure 1), the first plane and the second plane (i.e. Left & Right Vertical Plane of (14) in Figure 1) extending parallel to each other (See Figures 1 & 2), wherein the closure (10) defines the third plane (i.e. Horizontal Plane in Figure 1) extending longitudinally and perpendicular to the first plane and the second plane (i.e. Left & Right Vertical Plane of (14) in Figure 1), and wherein the closure (10) extends beyond the first plane and the second plane (i.e. Left & Right Vertical Plane of (14) in Figure 1) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of loops sets wherein the first set of 

Regarding claim 2, Garcia as modified by MacRae et al., discloses the strap further includes the strap adjuster (i.e. Slide Buckle) configured to adjust the length of the strap (See Figure 1).

Regarding claim 3, Garcia discloses wherein the top sidewall is configured {(i.e. via (20 & 21) in Figures 1 & 3) or via (16 & 17) in Figure 2)} to engage the back of a user during use as the backpack (See Figures 1, 2 & 3). 

Regarding claim 4, Garcia as modified by MacRae et al., discloses the pair of straps further include the spring clip (i.e. Distal End Portion of Strap in Figures 1 & 2) configured to be depressed by the user for removal or securement to the sidewall.

Regarding claim 8, Garcia discloses further comprising at least one side handle (16 & 17) (See Figure 2).



Regarding claim 14, Garcia discloses the method steps of comprising: forming the bag with the outer shell, and forming the bag with the front panel (13), the rear panel (14), the top sidewall, the bottom sidewall, the first sidewall (12), the second sidewall, and securing the closure (i.e. Zipper) configured to move from an open position to the closed position to the top sidewall (See Figure 2).
However, Garcia does not explicitly disclose the method steps of providing the pair of releasably secured straps positioned on the top sidewall.
MacRae et al., teaches the pair of releasably secured straps positioned on the top sidewall (See Figures 1, 2, 3, 4, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps of the pair of releasably secured straps positioned on the top sidewall as taught by MacRae et al., with the bag of Garcia in order to provide quick detachment to allow reconfiguration carrying positions.
However, Garcia does not disclose the method steps of forming the outer shell of the bag with the plurality of loops sets and arranging the first set of loops in the first plane and arranging the second set of loops in the second plane both extending parallel to each other and forming the closure in the third plane, the third plane extending perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane.
Westendorf teaches the method steps of forming the outer shell (7) of the bag (5) with the plurality of loops sets (i.e. Left Front (14) / Rear (14) & Right Front (14) / Rear 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the methods step of the outer shell of the bag with the plurality of loops sets and arranging the first set of loops in the first plane and arranging the second set of loops in the second plane both extending parallel to each other and forming the closure in the third plane, the third plane extending perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane as taught by Westendorf with the bag of Garcia in order to retain the strap of the bag (See Column 2, lines 1 – 5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2013 / 0322786 A1) to Nassanian
explicitly discloses the bottom sidewall is more rigid than the top sidewall.
Nassanian teaches the bottom sidewall (i.e. Leather or Synthetic Leather) is more rigid than the top sidewall (i.e. Polyester Fabric or Cotton Fabric or Spandex) (See Paragraphs 0011, 0012, 0014, 0015 & 0017).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first material more rigid than the second material as taught by Nassanian with the bag of Garcia in order to enhance and maintain structural integrity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2010 / 0284631 A1) to Lee.
Regarding claim 6, Garcia as modified by above does not disclose the bottom sidewall and the top sidewall are formed of TPU nylon.
Lee teaches the bottom sidewall and the top sidewall are formed of TPU nylon (See Paragraph 0048).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom sidewall and the top sidewall formed of TPU nylon as taught by Lee with the bag of Garcia in order to enhance product durability.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., (U.S. Patent Number 2,210,351) to Westendorf and (U.S. Patent Publication Number 2010 / 0284631 A1) to Lee as applied to claim 6 above, and further in view of (U.S. Patent Publication Number 2015 / 0078684 A1) to Koesters et al.
Regarding claim 7, Garcia as modified above discloses the bottom sidewall is secured to the top sidewall by polymer welding.
Koesters et al., teaches the bottom sidewall is secured to the top sidewall by polymer welding (See Claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom sidewall secured to the top sidewall by polymer welding as taught by Koesters et al., with the bag of Garcia in order to enhance product durability.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf as applied to claim 1 above, and further in view of (U.S. Patent Number 10,051,945 B1) to Pomare.
Regarding claim 9, Garcia as modified by above does not explicitly disclose wherein the plurality of loops sets comprise nylon webbing.
Pomare teaches wherein the plurality of loops sets (i.e. Upper & Lower (17B) in Figures 6 & 7) comprise nylon webbing (See Claim 2, Column 9, line 1).
.

Claims 10, 11, 12, 13, 15, 16, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2014 / 0254956 A1 to Buell et al. 
Regarding claim 10, Garcia as modified by above does not explicitly disclose the outer shell is configured to form the water-resistant compartment for receiving contents in the bag.
Buell et al., teaches the outer shell is configured to form the water-resistant compartment for receiving contents in the bag (10) (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the outer shell configured to form the water-resistant compartment for receiving contents in the bag as taught by Buell et al., with the bag of Garcia in order to protect stored personal items from potential inclement weather conditions and / or recreational environments.

Regarding claim 11, Garcia as modified by Buell et al., discloses the closure (20) is the waterproof zipper assembly (22A & 22B).

Regarding claim 12, Garcia as modified by Buell et al., discloses the closure (20) forms the barrier to prevent liquid contents form either entering or exiting the bag (10).

Regarding claim 13, Garcia as modified by Buell, III discloses the bag (10) is configured to be submersible under water while keeping the contents in the bag substantially dry (See Paragraphs 0002, 003, 0006, 0008 & 0036).

Regarding claim 15, Garcia as modified by Buell et al., teaches the method steps of the outer shell is configured to form the water-resistant compartment for receiving contents in the bag (10) (See Abstract).

Regarding claim 16, Garcia as modified by Buell et al., discloses the method steps of the closure (20) is the waterproof zipper assembly (22A & 22B).

Regarding claim 17, Garcia as modified by Buell et al., discloses the method steps of the closure (20) forms the barrier to prevent liquid contents form either entering or exiting the bag (10).

Regarding claim 18, Garcia as modified by Buell, III discloses the method steps of the bag (10) is configured to be submersible under water while keeping the contents in the bag substantially dry.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia, (U.S. Patent Design Number 468,533 S) to MacRae et al., and (U.S. Patent Number 2,210,351) to Westendorf as applied to claim 14 above, and further in view of (U.S. Patent Number 5,577,652) to Cooper.
Regarding claim 19, Garcia as modified by Westendorf disclose the method steps of wherein the plurality of loops sets (i.e. Left Front (14) / Rear (14) & Right Front (14) / Rear (14) in Figures 1 & 2) further comprise: the second loop opening (i.e. Opening of (14) in Figure 1), wherein the second loop opening (i.e. Opening of (14) in Figure 1) is positioned perpendicular to the closure (10) in the third plane (i.e. Horizontal Plane of (14) in Figure 1).
However, Garcia as modified by Westendorf does not disclose the method steps the first loop opening, wherein the first loop opening is positioned parallel to the closure in the third plane.
Cooper teaches the method steps of the first loop opening (i.e. Opening Orientation of (20) in Figure 1), wherein the first loop opening (i.e. Opening Orientation of (20) in Figures 1 & 2) is positioned parallel to the closure (26) in the third plane (i.e. Horizontal Plane of (26) in Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps the first loop opening, wherein the first loop opening is positioned parallel to the closure in the third plane as taught by Cooper with the bag of Garcia in order to permit sliding of the shoulder strap therethrough for continuous length adjustment to create slack or in either the left side or the right side of the shoulder strap.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,377,887) to Garcia in view of (U.S. Patent Publication Number 2014 / 0254956 A1) to Buell et al., (U.S. Patent Design Number 468,533 S) to MacRae et al., (U.S. Patent Number 2,210,351) to Westendorf, and (U.S. Patent Number 5,577,652) to Cooper.
Regarding claim 20, Garcia discloses the outer shell, the front panel (13), the rear panel (14), the top sidewall, the bottom sidewall, the first sidewall (12), the second sidewall, and the closure (i.e. Zipper) configured to move from the open position to the closed position, the closure (i.e. Zipper) extending along the length of the bag (10) and being located in the top sidewall (See Figure 2); and the straps (39) positioned on the top sidewall (See Figure 2).
However, Garcia does not disclose wherein the closure forms the barrier to prevent liquid contents from either entering or exiting the bag, and wherein the outer shell is configured to form the water resistant compartment for receiving contents in the bag.
Buell et al., teaches the closure (20, 22A & 22B) forms the barrier to prevent liquid contents from either entering or exiting the bag (10), and wherein the outer shell is configured to form the water-resistant compartment for receiving contents in the bag (10) (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the closure forms the barrier to prevent liquid contents from either entering or exiting the bag, and wherein the outer shell is configured to form the water resistant compartment for receiving contents in the bag as taught by Buell et al., with the bag of Garcia in order to protect stored personal items from potential inclement weather conditions and / or recreational environments.
However, Garcia does not explicitly disclose the pair of releasable straps secured to the top sidewall.
MacRae et al., teaches the pair of releasably secured straps positioned on the top sidewall (See Figures 1, 2, 3, 4, 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pair of releasably secured straps as taught by MacRae et al., with the bag of Garcia in order to provide quick detachment to allow reconfiguration carrying positions.
However, Garcia does not disclose the plurality of loops sets, wherein the first set of loops extend laterally in the first plane and the second set of loops extend laterally in the second plane, the first plane and the second plane extending parallel to each other, wherein the closure defines the third plane extending longitudinally and perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane; and the second loop opening, wherein the second loop opening is positioned perpendicular to the closure in the third plane.
Westendorf teaches the plurality of loops sets (i.e. Left Front (14) / Rear (14) & Right Front (14) / Rear (14) in Figures 1 & 2) wherein the first set of loops (i.e. Left Front (14) / Rear (14) Figure 1) extend laterally in the first plane (i.e. Left Vertical Plane of (14) in Figure 1) and the second set of loops (i.e. Right Front (14) / Rear (14) in Figures 1 & 2) extend laterally in the second plane (i.e. Right Vertical Plane of (14) in Figure 1), the perpendicular to the closure (10) in the third plane (i.e. Horizontal Plane of (14) in Figure 1) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the plurality of loops sets wherein the first set of loops extend laterally in the first plane and the second set of loops extend laterally in the second plane, the first plane and the second plane extending parallel to each other, wherein the closure defines the third plane extending longitudinally and perpendicular to the first plane and the second plane, and wherein the closure extends beyond the first plane and the second plane; the second loop opening (i.e. Opening of (14) in Figure 1), wherein the second loop opening (i.e. Opening of (14) in Figure 1) is positioned perpendicular to the closure (10) in the third plane (i.e. Horizontal Plane of (14) in Figure 1) as taught by Westendorf with the bag of Garcia in order to retain the strap of the bag (See Column 2, lines 1 – 5).
However, Garcia as modified by Westendorf does not disclose the method steps the first loop opening, wherein the first loop opening is positioned parallel to the closure in the third plane.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the method steps the first loop opening, wherein the first loop opening is positioned parallel to the closure in the third plane as taught by Cooper with the bag of Garcia in order to permit sliding of the shoulder strap therethrough for continuous length adjustment to create slack or in either the left side or the right side of the shoulder strap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/           Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734